Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-60200-CR-MORENO(s)

   UNITED STATES OF AMERICA,

                   Plaintiff,

   vs.

   SEBASTIAN AHMED,

                   Defendant.
                                   /

                            UNITED STATES= BENCH MEMORANDUM
                             REGARDING CRIMINAL FORFEITURE

           Pursuant to Rule 32.2(b)(5)(A) of the Federal Rules of Criminal Procedure, 1 the United

   States of America (hereinafter, the “United States” or the “Government”), by and through its

   undersigned counsel, hereby respectfully requests that the Court, before the jury begins its

   deliberations, inquire whether defendant Sebastian Ahmed (“Defendant”) requests that the jury

   be retained after a guilty verdict to determine the forfeitability of the specific property sought for

   criminal forfeiture. To aid the Court, the United States also submits this memorandum on the

   applicable rules and procedure governing criminal forfeiture in this case and the accompanying



   1
     Rule 32.2(b)(5)(A) of the Federal Rules of Criminal Procedure, which establishes a right to a
   jury trial on the forfeiture allegations, states, in relevant part:

         (5) Jury Determination.
            (A) Retaining the Jury. In any case tried before a jury, if the indictment or information
         states that the government is seeking forfeiture, the court must determine before the jury
         begins deliberating whether either party requests that the jury be retained to determine the
         forfeitability of specific property if it returns a guilty verdict.

   Fed. R. Crim. P. 32.2(b)(5)(A) (emphasis added).
                                                 1
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 2 of 8



   proposed jury instructions and a special verdict form. The United States is not requesting to

   retain the jury for forfeiture.

   I.      BRIEF PROCEDURAL HISTORY

           On November 14, 2019, a grand jury sitting in the Southern District of Florida returned a

   Superseding Indictment against the Defendant charging him with conspiracy to commit health

   care fraud and wire fraud, in violation of 18 U.S.C. § 1349, health care fraud, in violation of 18

   U.S.C. § 1347, conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h), and

   money laundering, in violation of 18 U.S.C. § 1957. Superseding Indictment, ECF No. 87.

           The Superseding Indictment also contained forfeiture allegations, which alleged that upon

   a conviction of 18 U.S.C. §§ 1347 or 1349, the defendant shall forfeit to the United States any

   property, real or personal, that constitutes or is derived, directly or indirectly, from gross proceeds

   traceable to the commission of such violation. Id. at Pg. 15. The Indictment further alleged

   upon a conviction of a violation of 18 U.S.C. §§ 1956 or 1957, as alleged in the Superseding

   Indictment, the defendant shall forfeit to the United States any property, real or personal, involved

   in such offense, and any property traceable to such property, pursuant to 18 U.S.C. § 982(a)(1).

   Id. at Pg. 15.     The Superseding Indictment, in paragraph 4 of the forfeiture allegations, alleged

   that the property subject to forfeiture includes, but is not limited to, the following assets

   (collectively, the “Subject Assets”):

                    (i)    Real property located at 3021 NE 55th Place Fort Lauderdale, Florida

                           33308;

                    (ii)   All funds on deposit in account number 989095464135 held at Bank of

                           America in the name of Medi MD LLC;


                                                     2
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 3 of 8



                   (iii)   All funds on deposit in account number 898220517 held at JP Morgan

                           Chase Bank in the name of Medi MD LLC;

                   (iv)    All funds on deposit in account number 3726601959 held at JP Morgan

                           Chase Bank in the name of Sebastian Ahmed CPA LLC d/b/a Arnica

                           Health Systems Management; and

                   (v)     All funds on deposit in account number 990553422 held at JP Morgan

                           Chase Bank in the name of Sebastian Ahmed CPA LLC d/b/a Arnica

                           Health Systems Management.

   Id. at Pg. 15-16.

           The Superseding Indictment further provided that upon conviction of the offenses alleged

   in the Superseding Indictment, the United States will seek forfeiture of the sum of at least

   $5,915,849 in United States currency, which amount is equal to the gross proceeds traceable to

   the commission of the violations alleged in this Superseding Indictment, which the United States

   will seek as a forfeiture money judgment as part of the defendant’s sentence. Id. at Pg. 15.

     I.    RULES AND PROCEDURE FOR BIFURCATED FORFEITURE PROCEDURE

                   Jury’s Role and Requirements

           Should the jury return a verdict finding the Defendant guilty of one or more of the offenses

   charged in the Superseding Indictment, the Government will seek the criminal forfeiture of the

   Subject Assets.

           As part of a defendant’s sentence, forfeiture is determined by the Court. See Libretti v.

   United States, 516 U.S. 29 (1995); Fed. R. Crim. P. 32.2(b)(1)(A). However, in cases tried

   before a jury involving the forfeiture of specific property, either party has a right to retain the jury


                                                      3
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 4 of 8



   to determine whether the requisite forfeiture nexus exists. Fed. R. Crim. P. 32.2(b)(5). In such

   cases, “the court must determine before the jury begins deliberating whether either party requests

   that the jury be retained to determine the forfeitability of specific property if it returns a guilty

   verdict.” Fed. R. Crim. P. 32.2(b)(5)(A) (emphasis added). If a timely request is made to retain

   the jury, the Government will submit a special verdict form asking the jury “to determine whether

   the government has established the requisite nexus between the property [sought for forfeiture]

   and the offense committed by the defendant.” Fed. R. Crim. P. 32.2(b)(5)(B); accord United

   States v. Curbelo, 726 F.3d 1260, 1278 (11th Cir. 2013) (If a “party requests that a jury determine

   the forfeitability of specific property, the district court must submit that question to the jury by

   way of a special verdict form.”).

          In accordance with Rule 32.2(b)(5)(A) of the Federal Rules of Criminal Procedure, the

   Government again respectfully requests that the Court, before the jury begins its deliberations,

   inquire whether the Defendant requests that the jury be retained after guilty verdict to determine

   the forfeitability of the Subject Assets.

                  Burden of Proof

          Because forfeiture is part of a defendant’s sentence, the United States must establish by a

   preponderance of the evidence the requisite forfeiture nexus between the Subject Assets and the

   offense(s) of Defendant’s conviction(s). See United States v. Cabeza, 258 F.3d 1256, 1257-58

   (11th Cir. 2001) (citing United States v. Dicter, 198 F.3d 1284, 1290 (11th Cir. 1999)) (finding

   that the burden of proof on forfeiture is a preponderance of the evidence notwithstanding the

   Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000)); see also Libretti, 516

   U.S. at 38-41 (1995) (holding that criminal forfeiture is part of the sentencing process).


                                                    4
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 5 of 8



                   Relevant Evidence

          The determination of forfeitability of specific property “may be based on evidence already

   in the record . . . and on any additional evidence or information submitted by the parties and

   accepted by the court as relevant and reliable.” Fed. R. Crim. P. 32.2(b)(1)(B). Neither the

   Federal Rules of Evidence, nor any other rule, prohibits the Court from admitting hearsay

   statements or any other information that the Court accepts as relevant and reliable. See Fed. R.

   Evid. 1101(d)(3) (stating that the Federal Rules of Evidence are inapplicable in sentencing

   proceedings).

          In addition to evidence already in the record in this case, the Government may present

   additional evidence during the forfeiture phase of trial, as permitted by Rule 32.2(b)(1)(B) of the

   Federal Rules of Criminal Procedure.

                   Forfeiture Money Judgment

          The Court, not the jury, must determine the amount of money the Defendant will be

   ordered to pay as a forfeiture money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A) (“The court

   must determine the amount of money that the defendant will be ordered to pay”); see also

   Curbelo, 726 F.3d at 1278 (“We remain persuaded that the court, not a jury, should determine the

   amount of a money judgment forfeiture.”).

          Once a forfeiture money judgment is entered by the Court, the Government is entitled to

   the forfeiture of substitute property, a defendant’s other property, up to the value of the judgment

   pursuant to 21 U.S.C. § 853(p). The forfeiture of substitute assets under 21 U.S.C. § 853(p) is

   mandatory, and there is no right to have a jury determine the forfeitability of substitute assets.

   See United States v. Alamoudi, 452 F.3d 310, 314 (4th Cir. 2006) (citations omitted).


                                                    5
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 6 of 8



                  Third-Party Interests

          During the forfeiture phase of trial, the factfinder, either the jury or the Court, is not

   required to determine the extent of the Defendant’s interest in any of the Subject Assets. Instead,

   that issue is reserved for the ancillary proceedings following trial. See generally Fed. R. Crim. P.

   32.2; see also Fed. R. Crim. P. 32.2 advisory committee note (2000) (discussing reason for

   eliminating confusion over whether extent of defendant’s ownership interest should be

   determined by the jury and for providing that under the new rule the court simply enters an order

   of forfeiture “of whatever interest a defendant may have in the property without having to

   determine exactly what that interest is”).

    II.   APPLICABLE CRIMINAL FORFEITURE STATUTES

          If retained, the jury’s sole inquiry in the forfeiture phase of trial would be “whether the

   government has established the requisite nexus between the property and the offense.” Fed. R.

   Crim. P. 32.2(b)(1)(B). Below are the applicable criminal forfeiture statutes in this case, which

   each set forth the requisite forfeiture nexus for the listed offenses.

                  18 U.S.C. § 982(a)(7) – Federal Health Care Offenses

          Federal law directs that the Court, “in imposing sentence on a person convicted of a

   Federal health care offense shall order the person to forfeit property, real or personal, that

   constitutes or is derived, directly or indirectly, from gross proceeds traceable to the commission

   of the offense.” 18 U.S.C. § 982(a)(7); see also 18 U.S.C. § 24 (defining “Federal health care

   offense”).

          The term “proceeds” means any property that the Defendant would not have obtained or

   retained “but for” the commission of the offenses of conviction. See United States v. Hoffman-


                                                     6
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 7 of 8



   Vaile, 568 F.3d 1335, 1344 (11th Cir. 2009) (“The amounts that Dr. Hoffman–Vaile received

   from private insurance companies and patients are ‘gross proceeds traceable to the commission

   of’ her fraud because, but for her Medicare fraud, she would not have been entitled to collect

   these sums from the companies and patients.”); see also, e.g., United States v. Miller, 2012 WL

   2362366, at *2 (E.D. Pa. June 21, 2012) (“[I]f money derived from drug trafficking is used to

   purchase real property, and that real property is used as collateral for a loan, the loan represents

   the proceeds of drug trafficking activity[.]”).

             Additionally, if an asset has appreciated since the initial purchase, the United States is

   entitled to forfeit the entire amount of the asset, including the increased value.     E.g., United

   States v. Betancourt, 422 F.3d 240 (5th Cir. 2005) (if defendant buys a lottery ticket with drug

   proceeds, the lottery winnings are traceable to the offense even though the value of the ticket

   appreciated enormously when it turned out to contain the winning number); United States v. Hill,

   46 F. App’x 838, 839 (6th Cir. 2002) (stock that appreciates in value is forfeitable as property

   traceable to the originally forfeitable shares).

                    18 U.S.C. § 982(a)(1) – Money Laundering

             In imposing sentence on a defendant convicted of a money laundering offense, the Court

   must order that “the person forfeit to the United States any property, real or personal, involved in

   such offense, or any property traceable to such property.” 18 U.S.C. § 982(a)(1) (emphasis

   added).

             The Eleventh Circuit has broadly interpreted the phrase “involved in” to encompass “the

   money or other property being laundered (the corpus), any commissions or fees paid to the

   launderer, and any property used to facilitate the laundering offense.” United States v. Puche,


                                                      7
Case 0:19-cr-60200-FAM Document 121 Entered on FLSD Docket 12/18/2019 Page 8 of 8



   350 F.3d 1137, 1153 (11th Cir. 2003) (quoting United States v. Bornfield, 145 F.3d 1123, 1135

   (10th Cir. 1998)) (internal quotation marks omitted); accord United States v. Seher, 562 F. 3d

   1344, 1368 (11th Cir. 2009) (quoting Puche, 350 F.3d at 1153). “Property would facilitate an

   offense if it makes the prohibited conduct less difficult or more or less free from obstruction or

   hindrance.”    Seher, 562 F.3d at 1368 (internal citation and quotation marks omitted).

   Additionally, as previously noted, if an asset has appreciated in its value since the initial purchase,

   the United States is entitled to forfeit the entire amount, including the increased value.         See

   United States v. Hawkey, 148 F.3d 920, 928 (8th Cir. 1998) (motor home purchased in violation

   of section 1957 money laundering is forfeitable in its entirety as property traceable to the money

   laundering offense, irrespective of whether the appreciation is due to wise investment, effort

   expended by the defendant, or the infusion of untainted funds).

                                                           Respectfully submitted,

                                                           ARIANA FAJARDO ORSHAN
                                                           UNITED STATES ATTORNEY

                                                   By:     /s/ Nicole Grosnoff
                                                           Nicole Grosnoff
                                                           Court ID No. A5502029
                                                           Peter Laserna
                                                           Court ID No. A5502555
                                                           Assistant United States Attorneys
                                                           nicole.s.grosnoff@usdoj.gov
                                                           peter.laserna@usdoj.gov
                                                           U.S. Attorney’s Office
                                                           99 Northeast Fourth Street, 7th Floor
                                                           Miami, Florida 33132-2111
                                                           Telephone: (305) 961-9294, (305) 961-9030
                                                           Facsimile: (305) 536-4089




                                                     8
